Per Curiam.
The action is transitory. Defendants reside in Erie county and the accident occurred there. The record shows *343that seven witnesses residing in Erie county will give material testimony on the trial, and that no such witness resides elsewhere than in Erie county. Under such circumstances no preference should be given to a surburban over an urban county as the place of trial.
The order should be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs to abide the event. (Broderick v. De Mesa, 178 App. Div. 669; Pierce v. Moore, 181 id. 885; Moir v. Johnson, 211 id. 427.)
All concur. Present — Sears, P. J., Crouch, Taylor, Edgcomb and Crosby, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs to abide the event.